DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "substantially flush surface when the mount tab is connected to the second housing portion" and the "mount recess"  as recited in claim 3. Examiner notes figure 5 depicts a fastener head flush with the surface of the second housing portion but does not depict a substantially flush surface as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 2 objected to because of the following informalities:  In claim 1 the term "the second housing" in line 8 of the claim should be "the second housing portion" to remain consistent with the rest of the claim. In claim 2 the terms "mount tab" and "mounting tab" have been used interchangeably.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the “substantially flush surface” and “mount recess” is indefinite because it is unclear from the claim language and applicant’s specification if the “mount recess” is located at an exterior surface or an interior surface and further unclear if the “substantially flush surface”  is a surface of the second housing portion or the surface of the second housing portion and the mount tab forming a lap joint where the mount tab would be flush with a surface of the second housing portion. Applicant’s figure 5 depicts the mount tab located within the second housing portion but show a stepped shape for the second housing portion making it unclear what surface would be substantially flush. In applying art, art has been applied where a mount tab is located on an interior similar to applicant’s figures and an exterior surface has been interpreted as being the substantially flush surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chamness (US 2014/0065944 A1).
Regarding claim 1, Chamness discloses a wall exhaust vent kit, comprising a first housing portion (Chamness 120) configured to mount to a wall (see Chamness figure 13) comprising a mounting plate (see annotated figure) configured to abut a wall around a wall exhaust opening (see Chamness figure 13) and comprising a first vent opening (Chamness 610) and a plurality of mounting holes (Chamness 101a-101d) defined through the mounting plate and located around the vent opening (see annotated figure). Chamness further discloses a second housing portion (Chamness 130) configured to attach to the first portion (see Chamness figures 4 and 5) wherein the second housing comprises a second vent opening (Chamness 310) defined through the second housing portion and configured to at least partially align with the first vent opening (see Chamness figures 11 and 12) and a door (Chamness 610) rotatably attached to the second housing portion to at least partially cover the second vent opening (see Chamness figures 11 and 12).

    PNG
    media_image1.png
    490
    672
    media_image1.png
    Greyscale

Chamness figure 2 (annotated)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2015/0354127 A1) in view of Chamness (US 2014/0065944 A1).
Regarding claim 2, Ott teaches a wall exhaust vent kit comprising a first housing portion (Ott 31) configured to mount to a wall (see Ott figure 2) around a wall exhaust opening (see Ott figure 2) and comprising a first vent opening (Ott 32) and a plurality of mounting holes (see Ott figure 4) located around the vent opening and a door (Ott 34) rotatably attached to the first housing portion (see Ott figures 2 and 3) to at least partially cover the first vent opening, and a second housing portion (Ott 33) configured to attach to the first housing portion (see Ott figure 2). The second housing portion comprises a second vent opening (see Ott figure 2). Ott further discloses a mount tab (see annotated figure) comprising one or more mount holes (Ott 46) wherein the mount tab is configured to be attached to the second housing portion to retain the second housing portion to the mounting plate.

    PNG
    media_image2.png
    552
    739
    media_image2.png
    Greyscale

Ott figure 4 (annotated)
Ott is silent regarding the second vent opening being aligned with the first vent opening and is silent regarding the door being attached to the second housing portion to cover the second vent opening.
However, Chamness teaches a wall exhaust vent kit, comprising a first housing portion (Chamness 120) configured to mount to a wall (see Chamness figure 13) comprising a mounting plate (see annotated figure) configured to abut a wall around a wall exhaust opening (see Chamness figure 13) and comprising a first vent opening (Chamness 610) and a plurality of mounting holes (Chamness 101a-101d) defined through the mounting plate and located around the vent opening (see annotated figure). Chamness further discloses a second housing portion (Chamness 130) configured to attach to the first portion (see Chamness figures 4 and 5) wherein the second housing comprises a second vent opening (Chamness 310) defined through the second housing portion and configured to at least partially align with the first vent opening (see Chamness figures 11 and 12) and a door (Chamness 610) rotatably attached to the second housing portion to at least partially cover the second vent opening (see Chamness figures 11 and 12).

    PNG
    media_image1.png
    490
    672
    media_image1.png
    Greyscale

Chamness figure 2 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ott’s wall exhaust vent kit to utilize Chamness’s teaching of a second vent opening aligned with the first vent opening and the door mounted to the second housing portion covering the second vent opening to allow easy maintenance/repair access to the inside of the duct by allowing the door and second housing portion to be removed as a single unit.
Regarding claim 3, Ott and Chamness as applied to claim 3 further teach the second housing portion comprises a mount recess (see annotated figure) configured to receive the mount tab (see annotated figure) to form a substantially flush surface when the mount tab is connected to the second housing portion. Examiner notes that the claim language has not made clear if the “substantially flush surface” is a surface of the mount tab, the second housing portion, or both, and in applying art has interpreted the exterior of the second housing portion as a substantially flush surface.

    PNG
    media_image3.png
    747
    630
    media_image3.png
    Greyscale

Ott figure 2 (annotated)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramsay et al. (US 2013/0196589 A1), Bredahl et al. (US 2009/0023379 A1), and Krueger et al. (US 5,727,998) each disclose a wall exhaust vent kit comprising two housing portions and some structure that could be interpreted as a mounting tab.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762